DETAILED ACTION
The Amendment filed October 26, 2022 and the information disclosure statement (IDS) filed September 13, 2022 have been entered.
Claims 1-20 are pending. Claims 1, 9 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimoto (US 6,333,889).
Regarding independent claims 1, 9 and 12, Arimoto discloses a method for operating a memory system (see e.g., FIG. 17) comprising a first memory sub-array (MAB0 and MAB1) and a second memory sub-array (MAB2 and MAB3), wherein the first memory sub-array includes a first set of memory cells (MAB1) coupled to a first inner wordline (WL in MAB1) and a second set of memory cells (MAB0) coupled to a first outer wordline (WL in MAB0), and wherein the second memory sub-array includes a third set of memory cells (MAB2) coupled to a second inner wordline (WL in MAB2) and a fourth set of memory cells (MAB3) coupled to a second outer wordline (WL in MAB3), the method comprising: 
in response to a burst mode read request, simultaneously: (1) asserting a first wordline signal on the first inner wordline coupled to each of a first plurality of inner bitlines, (2) asserting a second wordline signal on the first outer wordline coupled to each of a first plurality of outer bitlines (see FIG. 17 and accompanying disclosure, e.g., col. 21, lines 16-25), wherein each of the first plurality of outer bitlines includes a first portion configured to fly over or fly under a corresponding inner bitline (further see along with FIG. 1 and accompanying disclosure, e.g., col. 8, lines 21-33), (3) asserting a third wordline signal on the second inner wordline coupled to each of a second plurality of inner bitlines (see col. 21, lines 16-25), and (4) asserting a fourth wordline signal on the second outer wordline coupled to each of a second plurality of outer bitlines (see col. 21, lines 16-25), wherein each of the second plurality of outer bitlines includes a second portion configured to fly over or fly under a corresponding inner bitline (see FIG. 17 along with FIG. 1 and accompanying disclosure, e.g., col. 8, lines 21-33); 
using sense elements, sensing bitlines corresponding to a selected set of columns; and as part of a burst, outputting data from each of the first set of memory cells, the second set of memory cells, the third set of memory cells, and the fourth set of memory cells that are coupled to the selected set of columns (see FIG. 17 along with FIG. 1 and accompanying disclosure, e.g., col. 21, lines 16-21).
Regarding claims 3-4 and 10, which depends from claims 1 and 9, respectively, Arimoto discloses wherein each of the first set of memory cells and the second set of memory cells is organized in a first plurality of columns, and wherein the method further comprises selecting one column at a time from among the first plurality of columns in response to an assertion of a read column select signal for outputting the data as part of the burst; wherein each of the third set of memory cells and the fourth set of memory cells is organized in a second plurality of columns, and wherein the method further comprises selecting one column at a time from among the second plurality of columns in response to an assertion of a read column select signal for outputting the data as part of the burst (see e.g., FIG. 17 along with FIG. 6 and accompanying disclosure).
Regarding claims 5-7 and 17-19, which depends from claims 1 and 12, respectively, Arimoto discloses wherein the memory system is formed as part of an integrated circuit, wherein each of the first plurality of inner bitlines and the second plurality of inner bitlines is formed in a first metal layer associated with the integrated circuit, and wherein each of the first portion configured to fly over or fly under a corresponding inner bitline and the second portion configured to fly over or fly under a corresponding inner bitline is formed in a second metal layer, different from the first metal layer; wherein each of the first plurality of outer bitlines includes a second portion formed in the first metal layer, and wherein the first portion configured to fly over or fly under the corresponding inner bitline is coupled to the second portion formed in the first metal layer via an interconnect; wherein each of the second plurality of outer bitlines includes a second portion formed in the first metal layer, and wherein the second portion configured to fly over or fly under the corresponding inner bitline is coupled to the second portion formed in the first metal layer via an interconnect (see e.g., FIG. 1 and accompanying disclosure, e.g., col. 8, lines 21-33; col. 2, line 65 through col. 3, line 7.).
Regarding claim 8, which depends from claim 1, Arimoto discloses wherein the memory system comprises a control unit, further comprising the control unit generating control signals in response to a receipt of an address associated with the burst mode read request and a burst mode signal, and wherein the memory system comprises a first wordline decoder associated with the first memory sub-array and a second wordline decoder associated with the second memory sub-array, wherein the method further comprising the control unit controlling a timing of an assertion of wordline signals by both the first wordline decoder and the second wordline decoder (see e.g., FIG. 17 and accompanying disclosure).
Further, the method of the claimed limitations is a well-known technology for a memory architecture comprising one for the upper side and one for the lower side having the sensing in the middle.
Regarding claim 20, which depends from claim 19, Arimoto discloses a data latch for latching data sensed by any of the plurality of sense elements (see e.g., col. 3, line 54: … the data latched in sense amplifier …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 13-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arimoto (US 6,333,889) in view of Arsovski et al. (US 2020/0020388).
Regarding claims 2, 11 and 13, Arimoto teaches the limitations of claims 1, 9 and 12, respectively.
Arimoto’s sense elements does not explicitly disclose each of the sense elements includes at least one logic gate comprising at least one of an inverter, a NOR gate, or a NAND gate.
However sense elements comprising at least one of an inverter, a NOR gate or a NAND gate is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Arsovski, FIG. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sense elements comprising an inverter because these conventional technology are well established in the art of the memory devices.
Regarding claims 14-16, Arimoto and Arsovski et al., as combined, teach the limitations of claim 13.
Arimoto further teaches wherein the control unit is further configured to generate control signals for selecting one column at a time from among the first plurality of columns in response to an assertion of a read column select signal for outputting the data as part of the burst; wherein the control unit is further configured to generate control signals for selecting one column at a time from among the second plurality of columns in response to an assertion of a read column select signal for outputting the data as part of the burst; a plurality of sense elements coupled to the first plurality of columns and the second plurality of columns such that each of the first plurality of columns and the second plurality of columns has a corresponding shared sense element from among the plurality of sense elements (see e.g., FIG. 17 along with FIGS. 2 and 6, and accompanying disclosure).

Response to Arguments
Applicant’s Amendment filed 10/26/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103, have been fully considered. During the updated search, new reference surfaced and have been applied in a new ground of rejection necessitated by this amendment. Accordingly, this is Non-Final Rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825